Citation Nr: 0305678	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  99-08 382A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
chronic otitis media with bilateral hearing loss.

(The issue of whether new and material evidence has been 
presented to reopen a claim of entitlement to service 
connection for residuals of a low back injury will be the 
subject of a later decision).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to October 
1945.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, that denied entitlement to a compensable 
evaluation for otitis media.  In a July 2000 supplemental 
statement of the case (SSOC), the RO granted entitlement to 
service connection for bilateral hearing loss secondary to 
otitis media.

In a statement dated in December 1999, the veteran raised a 
claim of entitlement to service connection for depression 
secondary to chronic otitis media with bilateral hearing 
loss.  As this issue has not been adjudicated by the RO, it 
is referred to the RO for appropriate action.

Regarding the issue of whether new and material evidence has 
been presented to reopen a claim of entitlement to service 
connection for residuals of a low back injury, the Board is 
undertaking additional development, pursuant to 38 C.F.R. 
§ 19.9(a)(2)) (2002).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  See 38 C.F.R. § 20.903 (2002). After giving 
the notice and reviewing your response to the notice, a 
separate decision addressing this claim will be issued.


FINDING OF FACT

The veteran's otitis media is manifested by subjective 
complaints of hearing loss and infection and objective 
findings of no current otitis media, mastoiditis, or 
cholesteatoma (or any combination), Level II hearing for the 
right ear and Level IV hearing for the left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for otitis media 
with bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85-4.87, 
Diagnostic Codes 6200, 6201 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION
 
I. Duty to assist

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the VCAA in a June 2002 SSOC.  He was also 
notified of the criteria for a higher rating and the reasons 
for the denial of his claim by means of the discussions in 
the March 1999 statement of the case (SOC) (remailed in May 
1999) and July 2000, June 2002, July 2002, and November 2002 
SSOCs.  He has been informed, therefore, of what the evidence 
needs to show in order for an increased rating to be granted.  
Likewise, the June 2002 SSOC informed the veteran of the type 
of information and evidence necessary to substantiate his 
claim and of who is responsible for producing evidence.  The 
appellant's wife also acknowledged such responsibilities in a 
statement dated in December 1999.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Here, the RO obtained the veteran's available 
treatment records from the VA medical facility in Palo Alto, 
California, the only pertinent evidence reported as 
outstanding by the veteran.  In discussing recent medical 
history, the October 2002 VA examination reports refer only 
to VA treatment received at Palo Alto within the period 
covered by the progress notes now of record.  Therefore, all 
relevant medical records referenced by the veteran have been 
obtained.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  VA has afforded the veteran two recent examinations, 
both conducted in October 2002.  He was also examined by VA 
in August 1998.  The results of these examinations have been 
associated with the claims file and adequately present the 
current level of disability, such that reexamination is not 
required.  See Glover v. West, 185 F.3d 1328 (Fed. Cir. 
1999); VAOPGCPREC 11-95. 

In the veteran's May 1999 VA Form 9, Appeal to Board of 
Veterans' Appeals, he indicated that he did not desire a 
Board hearing but added that he would possibly want a hearing 
"maybe in the future...."  Subsequent submissions by the 
veteran and his representative, however, did not include a 
request for a hearing.

The requirements of the VCAA have been met, such that further 
development and/or remand is not warranted.  Although the 
appeal commenced prior to the enactment of the VCAA, this is 
not a case in which the VCAA has been applied in the first 
instance, as evidenced by the RO's June 2002 SSOC, which 
included discussion of the VCAA.

It is not clear from the record that the RO has considered 
the veteran's claim under the revised rating criteria 
(discussed below) for hearing loss.  However, the Board may 
review matters not considered by the RO if the claimant will 
not be prejudiced.  See Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993); VAOPGCPREC 11-97.

Here, a remand of the case to afford the RO an opportunity to 
consider the appeal under the amended regulations is not 
required.  The revisions to the rating criteria did not 
contain any substantive changes that would affect this 
particular case, but merely added certain provisions that 
were already VA practice.  See 38 C.F.R. § 4.85.  The 
frequencies used for the evaluation of hearing loss, the 
percentage of speech discrimination used for the evaluation 
of hearing loss, and the tables used to determine the level 
of hearing impairment and the evaluation for each level of 
hearing impairment have not been substantively changed.  The 
veteran has had an ample opportunity to provide evidence and 
argument regarding the application of these criteria.  The 
provisions added to 38 C.F.R. § 4.86 for evaluating 
exceptional patterns of hearing impairment do not operate to 
the veteran's advantage; in fact, the outcome of the appeal 
is the same regardless of whether or not these provisions are 
applied.  Likewise, the audiology testing undertaken by the 
VA to date has produced evidence usable under either the 
former or the current version of the criteria.  To remand 
this issue to the RO for application of the amended criteria 
would result in a pointless delay in the adjudication of this 
claim, which could not possibly lead to a more favorable 
resolution of the veteran's appeal.  See Soyini v. Derwinski, 
1 Vet. App 540, 546 (1991); see also Winters v. West, 12 Vet. 
App. 203, 207 (1999).


II.  Evaluation of chronic otitis media with bilateral 
hearing loss

By letter dated in July 1953, the RO notified the veteran 
that his ear condition (otitis media) was service connected 
but not disabling to a compensable degree.
In February 1998, the veteran raised a claim for an increased 
rating for otitis media.  RO actions thereafter have 
continued the noncompensable evaluation.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code (DC), the 
higher evaluation is assigned, if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  The veteran's entire history is reviewed when making 
a disability evaluation.  38 C.F.R. § 4.1.  Nevertheless, the 
current level of disability is of usually of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran was initially assigned a noncompensable rating 
under DC 6200.  Under this diagnostic code, a 10 percent 
rating is assigned during suppuration or where there are 
aural polyps.  He is presently assigned a noncompensable 
rating for chronic otitis media with bilateral hearing loss 
under DC 6201.  Under this diagnostic code, a noncompensable 
rating is assigned where a diagnosis is of record but where 
there is no current suppuration or aural polyps, and 
evaluation is accomplished by reference to DC 6100 (hearing 
impairment).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.

Where a law or regulation changes after the claim has been 
filed or reopened and before administrative or judicial 
review has been concluded, the version more favorable to the 
veteran applies.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
The method described above using Tables VI and VII was not 
changed, and therefore, has no effect on the veteran's claim.  
However, pertinent changes were made to 38 C.F.R. § 4.86 
(2002), as well as the rating criteria under 38 C.F.R. 
§ 4.87, DC 6200 (2002).

The regulations provide that in cases of exceptional hearing 
loss, i.e., when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the puretone threshold is 30 decibels or 
less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  As will be 
apparent from the evidence described below, neither 38 C.F.R. 
§ 4.86(a) nor (b) is applicable in this appeal.

The pertinent change affecting DC 6200 (chronic suppurative 
otitis media) was the addition of aural polyps to the 
criteria for a 10 percent evaluation.  Therefore, after June 
10, 1999, a 10 percent evaluation became available for 
manifestations of otitis media where suppuration or aural 
polyps are present.

Applying the facts in this case to the criteria set forth 
above, a compensable rating for bilateral hearing loss is not 
appropriate under either the old or new regulations.
The most recent October 2002 audio examination report 
contains the most severe hearing loss findings, which show 
average puretone thresholds to be 48 decibels for the right 
ear and 58 decibels for the left ear.  Maryland CNC speech 
recognition score was 90 percent for the right ear and 82 
percent for the left ear.  The only possible interpretation 
of these findings under both the old and new regulations is 
that the veteran's hearing loss is at no more than Level II 
in the right ear and Level IV in the left ear.  In this case, 
the numeric designations correlate to a noncompensable 
disability rating.  See 38 C.F.R. § 4.85, Table VII.
 
The provisions of 38 C.F.R. § 4.85(g) and 4.86 have been 
considered, but the results of the audiometric examinations 
of record clearly show that these provisions are not 
applicable in this case.  There is no other pertinent medical 
evidence of record that would entitle the veteran to a 
compensable rating for bilateral hearing loss.  This, in 
turn, results in a noncompensable evaluation under DC 6201.

In reaching this decision, consideration has been given to 
the veteran's contentions regarding the severity of his 
hearing loss and the fact that he wears hearing aids and has 
been diagnosed with hearing loss.  While such evidence is 
credible, it does not provide sufficient evidence on which to 
award a higher rating for bilateral hearing loss because 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann, supra.  

There is also no basis in the evidence to show that the 
veteran meets the criteria for a compensable evaluation under 
DC 6200.  There is no evidence of current suppuration, nor is 
there any evidence of aural polyps from any of the medical 
evidence of record.  VA ear disease examination in August 
1998 revealed no active ear disease and no infections of the 
middle or inner ear.  Otitis media was diagnosed by history 
only.  At the October 2002 VA ear disease examination, 
tympanic membranes, external auditory canals, auricles, 
visible ossicles, middle ear cavities, mastoid processes, and 
gross vestibular testing were all within normal limits 
bilaterally.  The examiner concluded that the veteran had no 
signs of otitis media on examination.   VA outpatient 
treatment records dated in 1999 and 2000 are also negative 
for any complaints or findings of otitis media.  The ear 
canals were clear in June 2000.

In a September 2002 VA Form 646, it is contended that 
recurrent infections are also part of the veteran's service-
connected otitis media with bilateral hearing loss.  The  
medical evidence has yet to demonstrate this, and the veteran 
is not competent to render such a diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). Similarly, the Board 
is not competent to supplement the record with its own 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  Health professionals, however, 
are experts and are presumed to know the requirements 
applicable to their practice and to have taken them into 
account in providing a diagnosis.  Cohen v. Brown, 10 Vet. 
App. 128 (1997). 

In short, the Board finds that the veteran's symptomatology 
as demonstrated on VA examinations most closely approximates 
the criteria for the currently assigned noncompensable rating 
under DC 6201, and a higher evaluation is not warranted.

Finally, separate evaluations for hearing loss and otitis 
media are not appropriate because there have been no findings 
of current otitis media and/or active infection.   See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In reaching the foregoing determination, the Board has 
considered the complete history of the veteran's otitis 
media, his complaints and the current clinical manifestations 
of the disability, and its effects on his earning capacity.  
See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41 (2002).  The benefit-
of-the-doubt doctrine is inapplicable here because the 
preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2002).  "The governing norm in these exceptional cases is: 
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2002).

In this case, the RO adjudicated the issue of entitlement to 
an extra-schedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1).  Although the Board has no authority to grant 
an extraschedular rating in the first instance, it may 
consider whether the RO's determination with respect to that 
issue was proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 
9 Vet. App. 88, 95 (1996) (Board may consider whether 
referral to "appropriate first-line officials" for 
extra-schedular rating is required); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996) (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1)).

The RO found that referral for extra-schedular consideration 
was not warranted in this case.  The Board agrees.  The Board 
finds no evidence of an exceptional disability picture in 
this case.  The schedular evaluations for otitis media with 
hearing loss are not inadequate.  A higher rating is 
available under the appropriate diagnostic codes.  The 
veteran has not required any recent periods of 
hospitalization for residuals of his service-connected otitis 
media with hearing loss.  There is no evidence in the claims 
file to suggest that marked interference with employment is 
the result of the service-connected disability.  Thus, the 
Board finds that the absence of evidence presenting such 
exceptional circumstances preponderates against referring the 
claim for consideration of an extra-schedular rating for the 
service-connected disability.  The disability is 
appropriately rated under the schedular criteria.


ORDER

The claim for entitlement to a compensable rating for otitis 
media with bilateral hearing loss is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).  In the meanwhile, please note these 
important corrections to the advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

